Title: Joshua Norvell to Thomas Jefferson, 15 January 1816
From: Norvell, Joshua
To: Jefferson, Thomas


          
            Dear sir,
             St Louis, Missouri Territory Jan. 15. 1816.
          
          Remotely situated from the seat of political information, relating to the interests of the govt of the U.S. the people in this Quarter at all times feel much at a loss on subjects of general concernment.
          There is, however, a topic (in which considerable feeling is expressed) lately come into discussion; and about the policy or impolicy of the provisions of government concerning much contrariety of sentiment exists. I mean, the establishment and extension of factories and trading houses with the different tribes of Indians. How far it operates to the prejudice of the settlers in the countries bordering those nations—and whether or not it advances the permanent interest of the U.S.—and may not some better plan than the present be devised.
          If you will obtain Leisure enough to remark upon these several subjects it will be esteemed a great favor, pledging myself that no improper use shall be made of your suggestions
          This liberty is taken, on account of a proper knowledge of your disposition and kindness—and from a supreme reverence for your opinions.
          
            With distinguished esteem, Yr: ob: Servt
            Joshua Norvell
          
        